J-S20020-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

MERI JANE WOODS,

                        Appellant                  No. 990 WDA 2015


       Appeal from the Judgment of Sentence of December 15, 2014
             In the Court of Common Pleas of Indiana County
           Criminal Division at No(s): CP-32-CR-0000078-2014


BEFORE: PANELLA, OLSON and PLATT,* JJ.

MEMORANDUM BY OLSON, J.:                          FILED MARCH 11, 2016

     Appellant, Meri Jane Woods, appeals from the judgment of sentence

entered on December 15, 2014, as made final by the denial of Appellant’s

post-sentence motion on May 19, 2015. We affirm.

     The trial court ably summarized the evidence presented during the

suppression hearing:

        On August 14, 2013, [Appellant voluntarily] went to the
        Pennsylvania State Police, Indiana [Barracks], to complain
        of her husband’s alleged involvement in child pornography. .
        . . [Appellant] brought a home computer [with her that
        day, and she claimed that the computer] contained
        evidence [that] support[ed] her allegations. . . .

        [Appellant] met with Corporal John Roche, the Coordinator
        of the Southwest Computer Crime Task Force, and filled out
        a six-page written statement. At this meeting, Corporal
        Roche requested [Appellant’s] permission to do a preview
        examination of the computer and [Appellant] agreed. Once
        the preview was conducted, images were found on the
        computer depicting possible child pornography, and

*Retired Senior Judge assigned to the Superior Court.
J-S20020-16


          [Appellant] was agreeable when Corporal Roche indicated
          he would need to keep [the computer] as a result [of his
          findings.   The interview ended and Appellant left the
          barracks.]

          [Both Appellant and Corporal Roche characterized the police
          station interview as “friendly.” See Appellant’s Motion to
          Suppress, 7/10/14, at ¶¶ 15-16; N.T. Suppression Hearing,
          8/7/14, at 10. Moreover, Corporal Roche testified: that
          Appellant “was free to leave at any time” during the
          interview; that he never read Appellant Miranda1 warnings;
          that, although Appellant’s story “seemed unusual,” Corporal
          Roche “had no reason to disbelieve the main portion of
          [Appellant’s] child pornography accusations” against her
          husband; and that, during the interview, he “had no belief
          that criminal activity by [Appellant] had occurred.” N.T.
          Suppression Hearing, 8/7/14, at 10-11 and 24]. . . .

          Following a [later,] full [forensic] review [of the computer,]
          Corporal Roche noted that [the] times when the images
          were created or accessed were inconsistent with [the] time
          periods that [Appellant’s] husband would have had access
          to the computer because they occurred after he had moved
          from the residence. . . .

Trial Court Opinion, 8/12/14, at 1-2.

        On December 19, 2013, the Commonwealth charged Appellant with

sexual abuse of children and unsworn falsification to authorities.2        With

respect to the sexual abuse of children charge, the Commonwealth’s later-

filed Information declared:

          COUNT 1:                 Child Pornography – (F3)

____________________________________________


1
    Miranda v. Arizona, 384 U.S. 436 (1966).
2
  18 Pa.C.S.A. § 6312(d)(1) (effective from December 24, 2012 to
December 31, 2013) and 4904(a)(1), respectively.



                                           -2-
J-S20020-16


          Offense Date: 08/14/13      18 § 6312 §§ D1

          Knowingly possessed or controlled a book, magazine,
          pamphlet, slide, photograph, film, videotape, computer
          depiction, or other material depicting a child under the age
          of 18 years engaging in a prohibited sexual act or in the
          simulation of such act, to wit, the defendant did possess via
          a computer system/storage medium, files that depicted
          child pornography, an example of one of these is a file
          [name], “F7pzSGKQdk[1].jpg”, which is a picture of an
          approximately 9-11 year old female, providing oral
          copulation to an adult male penis. The image was written
          to the internal hard disk drive on the defendant’s computer
          on 8/11/13.

                                       ...

          Citation of Statute and Section    1[:] 18 § 6312 §§ D1 (F3)
          ...

Commonwealth’s Information, 2/18/14, at 1.

     Of     note,   the   above   description   of   18   Pa.C.S.A.   § 6312(d)(1)

constitutes only a partial quotation of the statute.        At the time Appellant

committed the charged crime, 18 Pa.C.S.A. § 6312(d)(1) read in full:

          § 6312. Sexual abuse of children

                                       ...

             (d) Child pornography.--

                 (1) Any person who intentionally views or knowingly
                 possesses or controls any book, magazine,
                 pamphlet, slide, photograph, film, videotape,
                 computer depiction or other material depicting a
                 child under the age of 18 engaging in a prohibited
                 sexual act or in the simulation of such act commits
                 an offense.




                                       -3-
J-S20020-16



18 Pa.C.S.A. § 6312(d)(1) (effective from December 24, 2012 to December

31, 2013).3,   4



        Appellant, however, did not contest the sufficiency of the Information.

        Prior to trial, Appellant filed a motion to suppress the verbal and

written statements she made during the August 14, 2013 police station

interview.     Within her suppression motion, Appellant admitted that she

“voluntarily and of her own free will” went to the police station on August

14, 2013 and that the interview between herself and Corporal Roche on

August 14, 2013 was “friendly.” Appellant’s Motion to Suppress, 7/10/14, at

¶¶ 8 and 15-16. However, Appellant claimed that her “verbal and written

statements [] were unlawfully obtained” because, during the interview,

Corporal Roche harbored an unarticulated and hidden suspicion that she

actually committed the crime.           Id. at ¶¶ 11-21.   The trial court denied

Appellant’s suppression motion after a hearing. Trial Court Order, 8/12/14,

at 1.




____________________________________________


3
  At the time Appellant committed the crime, 18 Pa.C.S.A. § 6312(d)(2)
declared: “[a] first offense under this subsection is a felony of the third
degree, and a second or subsequent offense under this subsection is a felony
of the second degree.” 18 Pa.C.S.A. § 6312(d)(2) (effective from December
24, 2012 to December 31, 2013).
4
   On January 1, 2014, 18 Pa.C.S.A. § 6312(d)(1) was renumbered; the
crime of child pornography is currently located at 18 Pa.C.S.A. § 6312(d).
However, the 2014 amendment did not alter the definition of the crime.



                                           -4-
J-S20020-16



       Appellant proceeded to a one-day jury trial, where the Commonwealth

presented Corporal Roche as both a lay witness and as an expert witness in

the field of computer forensics. N.T. Trial, 8/19/14, at 29. Corporal Roche

testified that on August 14, 2013, Appellant appeared at the Pennsylvania

State Police, Indiana Barracks to report that her husband, Matthew Woods,

had committed a crime. Id. at 30. Appellant carried her personal computer

into the barracks.      Id. at 31.     Corporal Roche testified that, after he and

Appellant went back into his office:

         [Appellant said] she had been having difficulties and
         problems with her husband, Matthew Woods. And she
         essentially was bringing me the computer because she
         wanted me to take a look at what was on it because she
         wanted to tell me that there was child pornography images
         on the computer and that they were put there by her
         husband, Matthew Woods.

Id.

       Since    Appellant     was   “providing   [the   Corporal]   with   a   lot   of

information,” Corporal Roche asked Appellant to fill out a written statement.

Appellant did so.       Id.   As Corporal Roche testified, Appellant wrote the

following in her written statement:5

         Well, she started to say that her husband worked a lot and
         that she was starting to feel as if she wasn’t close to him
         anymore. She felt that he was not himself and that he
         maybe had a girlfriend. So she took some of her phone
____________________________________________


5
  Appellant failed to include a copy of the written statement in the certified
record to this Court.




                                           -5-
J-S20020-16


        records and she started conducting searches on the internet
        with his particular cell phone number to see what would
        come up. She said she felt that he was using prostitutes
        and I believe he was involved in escort services, he was
        involved in . . . some type of drug organization, he was
        running it.     She stated that the IP address from her
        computer was seen all over the world and was used for
        pornography websites and child pornography websites. She
        said that he was selling sexual toys on eBay. She said that
        she had found on some websites pictures of him, pictures of
        his niece, pictures of their daughter.

                                    ...

        [S]he said also that her husband . . . was running multiple
        websites. He was running pornography websites . . . and
        doing so at least to some extent from the computer that she
        had brought to me.

                                    ...

        [S]he says . . . there is one . . . picture[] showing a man’s
        private area on a child’s mouth. I believe that in this photo
        is my husband, Matthew [] Woods.

                                    ...

        [S]he [also] said [that her husband] left the residence on
        July 23[,] 2013, and . . . has not been back since.

Id. at 34-35, 42, and 56.

     During trial, Appellant’s written statement was admitted into evidence

without objection. Id. at 60.

     Corporal Roche further testified that, after Appellant completed her

written statement, Appellant directed him “to various websites to show . . .

where she said her husband [or daughter] was depicted.”           Id. at 37.

However, as Corporal Roche testified, he did not believe that any of the

pornographic images Appellant showed him depicted either Appellant’s

                                    -6-
J-S20020-16



husband or daughter. Id. at 37-42. Moreover, and contrary to Appellant’s

written declaration, Corporal Roche testified that a review of the computer

revealed no evidence that Matthew Woods was “running any type of

website.” Id. at 58.

        Further, during the trial:

          Corporal Roche provided testimony regarding his experience
          with the Pennsylvania State Police, and in particular, his
          training and experience in computer forensics. Corporal
          Roche testified that he received training from EnCase,[6] and
          that he is an EnCase certified examiner. He also testified
          that he is an AccessData certified examiner.[fn.1] . . . [N.T.
          Trial, 8/19/14, at 25-26].

              [fn.1] AccessData is the maker of the Forensic Tool Kit
              [(hereinafter “FTK”)]. [Corporal Roche testified that:
              “AccessData is another company in competition with
              EnCase.    And they make a similar tool.        It works
              perhaps a little bit differently, but its mission and
              function are the same, the forensic examination of
              storage media of computers and any type of storage
              media, flash drive, what have you.” N.T. Trial, 8/19/14,
              at 26.]

          With regard to determining “date stamps” or “time stamps”
          relevant to this matter, Corporal Roche testified that he first
          used the EnCase program to search the hard drive of the
____________________________________________


6
    As Corporal Roche testified:

          EnCase is a company that makes a software forensic sweep
          for use by law enforcement and industry.       It’s a very
          expensive program that’s used to be able to look into some
          type of media, generally speaking a computer’s hard drive,
          and start searching for evidence.

N.T. Trial, 8/19/14, at 25.



                                           -7-
J-S20020-16


         computer brought to the police barracks by [Appellant].
         The gallery function of the EnCase software allowed
         Corporal Roche to search through a thumbnail gallery of
         photographs in a timely fashion. Corporal Roche testified
         that he identified 43 images that he believed depicted
         images of child pornography.[7] Corporal Roche then used
         EnCase to create [an] “exact bit for bit copy of every piece
         of information on the [computer’s] hard drive.” [Id. at 50].
         Corporal Roche then was able to examine each image to
         determine when it was placed on the computer.

         Corporal Roche testified that the created date and time for
         “[j]ust about all of the images” was “August 11, 2013,
         between the times of about [nine] o’clock and 12 o’clock
         a.m.” [Id. at 51]. He then testified that the created date
         and time “is the absolute most accurate time to use of when
         it was first put there.” [Id.] Corporal Roche [testified] that
         “the original created date and time will always stay the
         same on the host computer.” [Id. at 52]. In conclusion,
         Corporal Roche [testified] that he [was] “[a]bsolutely
         scientifically certain that the dates and times are that which
         was when the computer was used to look at these images
         and download these images depicting child pornography.”
         [Id. at 56. Moreover, Corporal Roche testified that the
         images of child pornography on the computer “were all
         created [and] accessed on or after the period of time that
         Matthew Woods left the house.”8 Id. at 69].

         Corporal Roche then testified that he used the . . . FTK from
         AccessData as a separate method of determining the
         created date and time for the pornographic images. Using
         this forensic tool, and comparing the results to the results
         reached using EnCase, “[t]he created, the modified, the last
         accessed, the entry modified, all these dates and times
____________________________________________


7
  During trial, the parties stipulated that “the photos found on the computer
depicted children between the ages of [nine] to 11 engaging in a prohibited
sexual act or simulation of such an act.” N.T. Trial, 8/19/14, at 76.
8
  Again, in her August 14, 2013 written statement to the police, Appellant
admitted that Matthew Woods “left the residence on July 23[,] 2013, and . .
. [had] not been back since.” N.T. Trial, 8/19/14, at 42.



                                           -8-
J-S20020-16


        were exactly the same to the hundredths of a second on
        each and every photograph.” [Id. at 57].

        [Appellant] called Dr. Linda Volonino to testify [on her
        behalf].     Dr. Volonino holds a Ph.D. and an MBA in
        Information Systems. She is a full professor at Canisius
        College and an associate with Robson Forensics.           Dr.
        Volonino testified that she trained with FTK in New York
        City, and she teaches FTK to her students. Dr. Volonino
        [testified] that she has minimal training with EnCase. The
        [trial] court accepted Dr. Volonino as an expert in the field
        of computer forensics. [Id. at 78-83].

        With regard to the reliability of the time stamps of the
        images at issue in this matter, Dr. Volonino testified that
        the time stamps “have no meaning.” [Id. at 87]. She
        explained this opinion by [testifying:] “[b]ecause the way
        EnCase treats deleted files, the software, specifically EnCase
        software, will create a folder called logged files. And when
        it does, it puts all of these deleted files into the lost files
        folder because it doesn’t know what to do with them, that
        is, it cannot associate it with any folder. And EnCase admits
        that once files are deleted the time stamps are unreliable.”
        [Id.] Dr. Volonino concluded that the time stamps on the
        jpeg files that came to her in this case [were] unreliable.
        [Id. at 88].

        When questioned about Corporal Roche’s use of FTK, and
        the fact that the time stamp results were identical to the
        time stamp results using EnCase, Dr. Volonino [testified]
        that she “was not provided with any of [Corporal Roche’s]
        results from FTK.” [Id. at 89]. Dr. Volonino then [testified]
        that the time stamp results using FTK would be unreliable[]
        because whether a technician is using EnCase or FTK, when
        a file is deleted, the file system deletes the time stamp, and
        the tool kit cannot recreate it. [Id. at 88].

Trial Court Opinion, 5/19/15, at 6-9 (some internal citations and internal

capitalization omitted).

      In addition to the above evidence, Corporal Roche testified that, in his

opinion, the child pornography did not “inadvertently” appear on Appellant’s


                                     -9-
J-S20020-16



computer. N.T. Trial, 8/19/14, at 58. Rather, Corporal Roche testified: that

the child pornography on the computer was the result of “at least [three]

hours of searching the internet for these images” and that “it [was] a fair

statement [to say] that on August 11[, 2013,] between th[e] hours of [nine]

and 11, [Appellant] went to th[e child pornography] websites.” Id. at 58-59

and 74-75.

       The trial court then charged the jury.      With respect to the sexual

abuse of children count, the court charged the jury as follows:

         to find [Appellant] guilty of this offense, you must find that
         each of the following [four] elements have been proven
         beyond a reasonable doubt, first, that [Appellant]
         possessed, controlled, [or] intentionally viewed the
         computer depiction. And we’re going to say that the term
         intentionally viewed means that [Appellant] deliberately,
         purposely and voluntarily viewed material depicting a child
         of under 18 years of age engaged in a prohibited sexual act
         or the simulation of such an act. The term does not mean
         the inadvertent or accidental viewing of such material.
         Second, that the item depicted a child engaging in a
         prohibited sexual act or the simulation of such an act.
         Third, that the child was at the time under the age of 18.
         And, fourth, that [Appellant] did so knowingly, in other
         words, [Appellant] was aware of what she possessed or
         controlled, she was aware of the nature of its contents and
         that the child involved was under the age of 18.

N.T. Trial, 8/19/14, at 136-137.

       Appellant did not object to any portion of the trial court’s jury charge.

Id. at 143.9
____________________________________________


9
  We note that, in response to a jury question, the trial court recharged the
jury on the elements for both charges. See N.T. Trial, 8/19/14, at 146-147.
(Footnote Continued Next Page)


                                          - 10 -
J-S20020-16



      The jury found Appellant guilty of both sexual abuse of children and

unsworn falsification to authorities.

      On December 15, 2014, the trial court sentenced Appellant to serve a

jail term of not less than nine months nor more than two years less one day,

followed by two years of probation. The trial court denied Appellant’s timely

post-sentence motion on May 19, 2015 and Appellant filed a timely notice of

appeal.10 Appellant raises three claims on appeal:

         [1.] Whether the trial court erred by denying the motion to
         suppress statements inasmuch as the statements of
         [Appellant] below were involuntary under the special
         circumstances of the interrogation when obtained?

         [2.] Whether the trial court erred by denying the motion for
         judgment of acquittal on the conviction for child
         pornography inasmuch as the information only charged such
         crime for knowing possession or control of child
         pornography, but not for intentional viewing of child
         pornography, and the evidence did not suffice to prove
         knowing possession or control of child pornography?

         [3.] Whether the trial court erred by denying the motion for
         judgment of acquittal on the conviction for unsworn
         falsification to authorities inasmuch as the evidence did not
         suffice to prove the element that [Appellant] made a written
         false statement which she did not believe to be true?
                       _______________________
(Footnote Continued)

The recharge was, for all intents and purposes, identical to the original
charge and Appellant did not object to the trial court’s recharge. Id.
10
   On April 23, 2015, the trial court granted Appellant’s motion to extend the
deadline for deciding the post-sentence motion. Trial Court Order, 4/23/15,
at 1; see also Pa.R.Crim.P. 720(B)(3)(b) (“[u]pon motion of the defendant
within the 120-day disposition period, for good cause shown, the judge may
grant one 30-day extension for decision on the [post-sentence] motion”).



                                           - 11 -
J-S20020-16



Appellant’s Brief at 5 (some internal capitalization omitted).11

       Appellant first claims that the trial court erred when it denied her

motion to suppress the oral and written statements she made to Corporal

Roche on August 14, 2013. This claim fails.

       “Once a motion to suppress evidence has been filed, it is the

Commonwealth’s burden to prove, by a preponderance of the evidence, that

the challenged evidence was not obtained in violation of the defendant’s

rights.”    Commonwealth v. Wallace, 42 A.3d 1040, 1047-1048 (Pa.

Super. 2012) (en banc); see also Pa.R.Crim.P. 581(H). With respect to an

appeal from the denial of a motion to suppress, our Supreme Court has

declared:

           Our standard of review in addressing a challenge to a trial
           court’s denial of a suppression motion is whether the factual
           findings are supported by the record and whether the legal
           conclusions drawn from those facts are correct. When
           reviewing the ruling of a suppression court, we must
           consider only the evidence of the prosecution and so much
           of the evidence of the defense as remains uncontradicted
           when read in the context of the record. . . . Where the
           record supports the findings of the suppression court, we
           are bound by those facts and may reverse only if the legal
           conclusions drawn therefrom are in error.

Commonwealth v. Eichinger, 915 A.2d 1122, 1134 (Pa. 2007) (internal

citations omitted).      “It is within the suppression court’s sole province as

____________________________________________


11
   For ease of discussion, we have re-numbered Appellant’s claims on
appeal.




                                          - 12 -
J-S20020-16



factfinder to pass on the credibility of witnesses and the weight to be given

their testimony.”     Commonwealth v. Gallagher, 896 A.2d 583, 585 (Pa.

Super. 2006).        Moreover, we note that our scope of review from a

suppression ruling is limited to the evidentiary record that was created at

the suppression hearing.12 In re L.J., 79 A.3d 1073, 1087 (Pa. 2013).

       “To safeguard an uncounseled individual’s Fifth Amendment privilege

against self-incrimination, suspects subject to custodial interrogation by law

enforcement officers must be warned that they have the right to remain

silent, that anything they say may be used against them in court, and that

they are entitled to the presence of an attorney.” In re R.H., 791 A.2d 331,

333 (Pa. 2002) (plurality); Miranda, 384 U.S. at 444-445. “If a person is

not advised of his Miranda rights prior to custodial interrogation by law

enforcement officers, evidence resulting from such interrogation cannot be

used against him.” In re R.H., 791 A.2d at 333; Miranda, 384 U.S. at 444-

____________________________________________


12
   On October 30, 2013, our Supreme Court decided In re L.J. In L.J., our
Supreme Court held that our scope of review from a suppression ruling is
limited to the evidentiary record that was created at the suppression
hearing. In re L.J., 79 A.3d at 1087. Prior to L.J., this Court routinely held
that, when reviewing a suppression court’s ruling, our scope of review
included “the evidence presented both at the suppression hearing and at
trial.” See Commonwealth v. Charleston, 16 A.3d 505, 516 (Pa. Super.
2011), quoting Commonwealth v. Chacko, 459 A.2d 311, 317 n.5 (Pa.
1983). L.J. thus narrowed our scope of review of suppression court rulings
to the evidence presented at the suppression hearing.           In this case,
Appellant’s suppression hearing occurred after L.J. was decided. Therefore,
the procedural rule announced in L.J. applies to the case at bar.




                                          - 13 -
J-S20020-16



445.   However, “[a]n officer’s obligation to administer Miranda warnings

attaches . . . only where there has been such a restriction on a person’s

freedom as to render him ‘in custody.’” In re V.H., 788 A.2d 976, 980 (Pa.

Super. 2001), quoting Stansbury v. California, 511 U.S. 318, 322-323

(1994) (some internal quotations omitted). As this Court has summarized:

        The warnings articulated by [Miranda] become mandatory
        whenever one is subjected to custodial interrogation. The
        United States Supreme Court has defined custodial
        interrogation as “questioning initiated by law enforcement
        officers after a person has been taken into custody or
        otherwise deprived of his freedom of action in any
        significant way.” [Miranda, 384 U.S. at 444-445].

        Police detentions only become custodial when, under the
        totality of the circumstances, the conditions and/or duration
        of the detention become so coercive as to constitute the
        functional equivalent of formal arrest.

        Whether a person is in custody for Miranda purposes
        depends on whether the person is physically deprived of his
        freedom of action in any significant way or is placed in a
        situation in which he reasonably believes that his freedom
        of action or movement is restricted by the interrogation.
        Moreover, the test for custodial interrogation does not
        depend upon the subjective intent of the law enforcement
        officer interrogator. Rather, the test focuses on whether
        the individual being interrogated reasonably believes his
        freedom of action is being restricted.

        The factors a court utilizes to determine, under the totality
        of the circumstances, whether a detention has become so
        coercive as to constitute the functional equivalent of arrest
        include: the basis for the detention; its length; its location;
        whether the suspect was transported against his or her will,
        how far, and why; whether restraints were used; whether
        the law enforcement officer showed, threatened or used
        force; and the investigative methods employed to confirm
        or dispel suspicions. The fact that a police investigation has


                                    - 14 -
J-S20020-16


            focused on a particular individual does not automatically
            trigger “custody,” thus requiring Miranda warnings.

Commonwealth v. Baker, 963 A.2d 495, 500-501 (some internal citations,

quotations, and corrections omitted).

       Appellant claims that the trial court erred when it failed to suppress

the oral and written statements that she made to Corporal Roche on August

14, 2013. As noted above, on August 14, 2013, Appellant “voluntarily and

of her own free will” appeared at the police station and then engaged in a

“friendly” interview with Corporal Roche.       Appellant’s Motion to Suppress,

7/10/14, at ¶¶ 8 and 15-16.         However, during this interview, Appellant

proffered oral and written statements that were eventually used against her

at trial.

       On appeal, Appellant concedes that her interview with Corporal Roche

that day was non-custodial in nature. Appellant’s Brief at 20-21 (conceding

that the interview was non-custodial).      Nevertheless, Appellant claims that

the “special circumstances” of this case resulted in her statements being

involuntary and subject to suppression. Specifically, Appellant claims:

            even a non-custodial interrogation may result in an
            involuntary statement. A non-custodial interrogation might
            possibly in some situations by virtue of some special
            circumstances result in an involuntary statement.        See
            Beckwith v. United States, 425 U.S. 341, 347-348 []
            (1976). It is submitted that Appellant’s circumstances were
            special in that Corporal Roche formed the opinion that she
            was reporting child pornography and that it existed on the
            computer, but that he questioned her motivation. The
            interrogation became, at that point, a game of cat-and-
            mouse regardless of how it began. Thus, the trial court
            erred by failing to suppress the statements as involuntary.

                                       - 15 -
J-S20020-16



Id. at 21-22 (some internal citations omitted).

     As Appellant correctly notes, in Beckwith, the United States Supreme

Court recognized “that non[-]custodial interrogation might possibly in some

situations, by virtue of some special circumstances, be characterized as one

where the behavior of law enforcement officials was such as to overbear [the

defendant’s] will to resist and bring about confessions not freely self-

determined.”       Beckwith, 425 U.S. at 347-348 (internal quotations,

citations, and corrections omitted).     However, the “special circumstances”

referenced in Beckwith do not exist in the case at bar. Indeed, viewing the

evidence in the light most favorable to the Commonwealth, the relevant

evidence in this case demonstrates that: Appellant “voluntarily and of her

own free will” went to the police station on August 14, 2013 to report that

her husband committed a crime; Corporal Roche spoke to Appellant in “the

main area of [his] office,” at “a large conference table;” Appellant “was free

to leave at any time” during the interview; Corporal Roche never read

Appellant Miranda warnings; although Appellant’s story “seemed unusual,”

Corporal   Roche    “had   no   reason   to   disbelieve   the   main   portion   of

[Appellant’s] child pornography accusations” against her husband; during

the interview, Corporal Roche “had no belief that criminal activity by

[Appellant] had occurred;” the entire interaction between Corporal Roche

and Appellant on August 14, 2013 was “friendly;” and, Appellant left the

police station at the end of the interview. N.T. Suppression Hearing, 8/7/14,




                                     - 16 -
J-S20020-16



at 7, 10-11 and 24; Appellant’s Motion to Suppress, 7/10/14, at ¶¶ 8 and

15-16.

      To quote Beckwith, “the entire interview [in this case] was free of

coercion.” Beckwith, 425 U.S. at 348. As such, Appellant’s claim that the

trial court erred in denying her motion to suppress fails.

      Next, Appellant claims that the evidence was insufficient to support

her conviction for sexual abuse of children, 18 Pa.C.S.A. § 6312(d)(1). This

claim fails.

      We review Appellant’s sufficiency of the evidence challenge under the

following standard:

         The standard we apply in reviewing the sufficiency of the
         evidence is whether viewing all the evidence admitted at
         trial in the light most favorable to the verdict winner, there
         is sufficient evidence to enable the fact-finder to find every
         element of the crime beyond a reasonable doubt.             In
         applying the above test, we may not weigh the evidence
         and substitute our judgment for [that of] the fact-finder. In
         addition, we note that the facts and circumstances
         established by the Commonwealth need not preclude every
         possibility of innocence.        Any doubts regarding a
         defendant’s guilt may be resolved by the fact-finder unless
         the evidence is so weak and inconclusive that as a matter of
         law no probability of fact may be drawn from the combined
         circumstances. The Commonwealth may sustain its burden
         of proving every element of the crime beyond a reasonable
         doubt by means of wholly circumstantial evidence.
         Moreover, in applying the above test, the entire record must
         be evaluated and all evidence actually received must be
         considered. Finally, the trier of fact while passing upon the
         credibility of witnesses and the weight of the evidence
         produced, is free to believe all, part or none of the
         evidence.




                                     - 17 -
J-S20020-16



Commonwealth v. Brown, 23 A.3d 544, 559-560 (Pa. Super. 2011) (en

banc), quoting Commonwealth v. Hutchinson, 947 A.2d 800, 805-806

(Pa. Super. 2008).

      According to Appellant, although the Commonwealth charged her with

violating 18 Pa.C.S.A. § 6312(d)(1), the Commonwealth’s Information only

quoted a portion of the statute.          In particular, Appellant notes, the

Information only declared that Appellant had “[k]nowingly possessed or

controlled” child pornography.       Appellant’s Brief at 12.       However, 18

Pa.C.S.A. § 6312(d)(1) not only criminalizes the knowing “possess[ion] or

control[]” of child pornography, but it also criminalizes the “intentional[]

view[ing]” of child pornography.       18 Pa.C.S.A. § 6312(d)(1).        Appellant

argues that, since the Information failed to charge her with “intentionally

view[ing]” child pornography, she could not have been lawfully convicted of

this aspect of the crime. Appellant’s Brief at 15. Appellant then claims that

the “Commonwealth presented no competent evidence of [Appellant’s]

knowing possession or control of the files on or about August 14, 2013” –

and that the evidence was thus insufficient to support her conviction for

violating 18 Pa.C.S.A. § 6312(d)(1). See id. Appellant’s claim fails for at

least two independent reasons.

      First,   Appellant    never    challenged     the    sufficiency    of   the

Commonwealth’s Information at the trial level. Moreover, during trial, the

trial court charged the jury on all aspects of 18 Pa.C.S.A. § 6312(d)(1).

Specifically, the trial court instructed the jury that, to find Appellant guilty of

                                      - 18 -
J-S20020-16



violating 18 Pa.C.S.A. § 6312(d)(1), the jury must find “that [Appellant]

possessed,         controlled,      [or]     intentionally         viewed       the     computer

depiction” of child pornography.                 N.T. Trial, 8/19/14, at 137 (emphasis

added); see also N.T. Trial, 8/19/14, at 146-147 (during the recharge to

the jury, the trial court stated: “[t]o find [Appellant] guilty of [sexual abuse

of children,] you must find . . . first, that [Appellant] possessed, controlled,

or intentionally viewed a computer depiction” of child pornography).

Appellant did not object to this jury instruction.

         On appeal, Appellant acknowledges that she failed to object to the trial

court’s jury charge. Appellant’s Brief at 15. However, she claims that she

still    could   not   have    been    convicted         of   “intentionally    viewing”       child

pornography because “due process does not permit [her to be] convicted of

an uncharged classification of 18 Pa.C.S.A. § 6312(d)(1).                       Id.    This claim

fails.

         Our     Supreme    Court     has    long-since        abrogated       the    “basic    and

fundamental        error”     doctrine      in     the    criminal    law       arena.          See

Commonwealth v. Clair, 326 A.2d 272, 274 (Pa. 1974). To preserve an

issue for appellate review, it is axiomatic that the issue must first be raised

in the trial court. Pa.R.A.P. 302(a). Indeed, with respect to erroneous jury

instructions, our Rules of Criminal Procedure explicitly declare:                              “[n]o

portions of the charge nor omissions from the charge may be assigned as

error, unless specific objections are made thereto before the jury retires to

deliberate.” Pa.R.Crim.P. 647(b).

                                             - 19 -
J-S20020-16



      In the case at bar, Appellant failed to object to the erroneous jury

charge and the trial court was thus never given the opportunity to correct its

mistake.     This results in waiver of the issue, notwithstanding the fact that

the error implicated Appellant’s due process rights.      Certainly, when our

Supreme Court eliminated the basic and fundamental error doctrine from our

jurisprudence, our high Court anticipated that due process violations would

and could be waived on direct appeal.         As our Supreme Court declared:

“abrogating the [basic and fundamental error] doctrine in the criminal area

may be even more compelling [than eliminating the doctrine from our civil

law] since any error that deprives a defendant of due process can

more properly be remedied by a claim of ineffective assistance of counsel.”

Clair, 326 A.2d at 274 (emphasis added); see also Commonwealth v.

Matty, 619 A.2d 1383, 1386-87 (Pa. Super. 1993) (where the information

charged the defendant with solicitation to commit theft by receiving stolen

property, but where the trial court instructed the jury on the elements of

solicitation to commit theft of services, the defendant “waived [the] issue

regarding the legality of his conviction for solicitation when he failed to

object to the court’s instructions to the jury on the elements of the

offense”).

      Thus, since Appellant failed to object to the trial court’s jury

instruction, Appellant “waived [the] issue regarding the legality of [her]

conviction for” “intentionally viewing” child pornography. Matty, 619 A.2d

at 1386-87.     Moreover, since Appellant’s sufficiency of the evidence claim

                                     - 20 -
J-S20020-16



was logically dependent upon this Court concluding that the defect in the

Information precluded her conviction for “intentionally viewing” child

pornography, Appellant’s sufficiency of the evidence claim necessarily fails.

      At any rate, Appellant’s sufficiency claim fails because the evidence

was sufficient to prove that Appellant “[k]nowingly possessed or controlled”

child pornography. As the trial court cogently explained:

        Corporal Roche testified that [Appellant] presented herself
        at the [Pennsylvania] State Police Barracks on August 14,
        2013, with the subject computer. Corporal Roche further
        testified that [Appellant] “was essentially bringing me the
        computer because she wanted me to take a look at what
        was on it because she wanted to tell me that there was
        child pornography images on the computer and that they
        were put there by her husband, Matthew Woods.” [N.T.
        Trial, 8/19/14, at 31]. Finally, with regard to Corporal
        Roche’s opinion about the nature of the images that he
        found, he stated that he “found in excess of 40 images and
        specifically 43 images of what I believed depicted child
        pornography of some sort, whether it be the focal point of
        the genital area of a person under the age of 18, certainly a
        prepubescent person or they are engaged in sex of some
        sort or simulation thereof or masturbation. These would all
        meet the definition of child pornography. [Id. at 49].

        Given the testimony of Corporal Roche, and viewing that
        testimony in the light most favorable to the Commonwealth,
        it is easy to see how the jury believed that [Appellant]
        purposely downloaded images of child pornography on the
        family’s computer for the purpose of reporting the presence
        of the images to the Pennsylvania State Police, and all with
        the goal of having Matthew Woods, her estranged husband,
        charged with criminal offenses of a sexual nature. By
        necessity, such a finding means that [Appellant] knowingly,
        as defined in 18 Pa.C.S.A. [§ 302(b),] downloaded and
        possessed images containing child pornography. In other
        words, [Appellant] was aware of her conduct and the nature
        of her conduct, because it was her express purpose to


                                    - 21 -
J-S20020-16


           download child pornography, possess these images, and
           take these images to the Pennsylvania State Police; her
           plan would not [have] work[ed] without these actions.

Trial Court Opinion, 5/19/15, at 14-15 (some internal citations omitted).

         We agree with the trial court.        Therefore, we conclude that the

evidence was sufficient to support Appellant’s conviction for sexual abuse of

children under 18 Pa.C.S.A. § 6312(d)(1). Appellant’s claim to the contrary

fails.

         For Appellant’s final claim on appeal, Appellant contends that the

evidence was insufficient to support her conviction for unsworn falsification

to authorities; the conviction was based upon the written statement that

Appellant made on August 14, 2013, in the Pennsylvania State Police

Barracks. Appellant’s claim on appeal is waived.

         Appellant was convicted of unsworn falsification to authorities under

18 Pa.C.S.A. § 4904(a)(1). This section declares:

           (a) In general.--A person commits a misdemeanor of the
           second degree if, with intent to mislead a public servant in
           performing his official function, he:

              (1) makes any written false statement which he does
              not believe to be true.

18 Pa.C.S.A. § 4904(a)(1).

         As is apparent, before this Court may consider Appellant’s claim that

the evidence was insufficient to support her Section 4904(a)(1) conviction,

this Court must be able to review the entire written statement that Appellant

made on August 14, 2013. Yet, Appellant has failed to include the written



                                      - 22 -
J-S20020-16



statement in the certified record to this Court. Therefore, we must conclude

that Appellant’s final claim on appeal is waived.        Commonwealth v.

Saranchak, 675 A.2d 268, 275 (Pa. 1996) (“[i]t is appellant’s responsibility

to ensure that any relevant related matter be filed or made part of the

original record” and, where appellant fails to ensure that the certified record

is sufficient to review the claims raised on appeal, the claims are waived);

Commonwealth v. Kennedy, 868 A.2d 582, 593 (Pa. Super. 2005) (“this

Court may not consider anything that is not part of the official certified

record: [a]ny document which is not part of the official certified record is

considered to be non-existent”) (internal quotations and citations omitted).

      Judgment of sentence affirmed.

      Panella, J. joins the decision.

      Platt, J. concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2016




                                         - 23 -
J-S20020-16




              - 24 -